NO. 07-08-0232-CV

                              IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                      JUNE 30, 2008


                           In re: JOHANSON LEE WATSON,

                                                     Relator
                    ______________________________________

                               Original Proceeding
                     _____________________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Pending before this court is the petition of Johanson Lee Watson for a writ of

mandamus. He requests that we “direct the trial court to comply with its own order.” The

order in question was entered in March of 2007 and required DNA testing on evidence

involved in his criminal trial. We deny the petition.

       According to relator's petition, he moved for DNA testing and appointed counsel.

The trial court subsequently granted both requests. However, relator, acting pro se despite

having legal counsel, maintains that the trial court failed to comply with its directive and

seeks a writ telling the “trial court to comply with its own order” and apparently cause the

DNA testing to occur.

       In civil cases, a party is entitled to represent himself or to be represented by an

attorney, but he is not entitled to representation partly by counsel and partly pro se. TEX .

R. CIV. P. 7; In re Sondley, 990 S.W.2d 361, 362 (Tex. App.–Amarillo 1999, orig.
proceeding). Moreover, we have no obligation to accept or consider pleadings filed pro se

by a party who is represented by counsel. In re Sondley, 990 S.W.2d at 362. So, because

Watson has appointed counsel but no right to hybrid representation, we deny his petition

for a writ of mandamus per our holding in Sondley.



                                                Brian Quinn
                                               Chief Justice




                                           2